Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 1 of 8 PageID: 5068




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 JOSHUA HU, ET AL., INDIVIDUALLY
                                                Civ. No. 18-4363 (KM) (JBC)
 AND ON BEHALF OF ALL OTHERS
 SIMILAR SITUATED
                                                          OPINION
                Plaintiffs,

 v.

 BMW OF NORTH AMERICA, LLC, A
 DELAWARE CORPORATION;
 BAYERISCHE MOTOREN WERKE
 AKTIENGESELLSCHAFT (BMW AG), A
 CORPORATION ORGANIZED UNDER
 THE LAWS OF GERMANY, ROBERT
 BOSCH GMBH, A CORPORATION
 ORGANIZED UNDER THE LAWS OF
 GERMANY; AND ROBERT BOSCH
 LLC, A DELAWARE LIMITED
 LIABILITY COMPANY,


              Defendants.



KEVIN MCNULTY, U.S.D.J.:
      The named plaintiffs, putative representatives of a class of car buyers
who purchased certain BMW vehicles, bring this motion for reconsideration of
my June 25, 2020 Opinion and Order (DE 79; DE 80) partially granting the
motions of defendants BMW North America LLC and Robert Bosch LLC to
dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6). Specifically,
plaintiffs assert that I erroneously dismissed their claims under the Federal
RICO statute, 18 U.S.C. §§ 1962(c)–(d), 1964, on the ground that they had not
directly purchased the vehicles from the defendants, but rather via
intermediary dealerships.
      For the reasons provided herein, I will deny plaintiffs’ motion.

                                     1
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 2 of 8 PageID: 5069




   I.      Summary
        I write primarily for the parties and assume familiarity with the facts and
procedural history.
        Named plaintiffs represent a putative class of car buyers who each
allegedly own a BMW X5 or BMW 335d. Plaintiffs allege that BMW installed a
“defeat device” in these car models which altered the vehicles’ emission control
system when tested by regulators in a specific test environment. (DE 59 at 4.)
They allege that the use of this defeat device concealed the fact that the X5 and
335d models emitted levels of nitrous oxide many times higher than their
gasoline counterparts and in excess of what BMW advertised. (Id. at 4–5.)
        On June 27, 2019, I dismissed plaintiffs’ initial Complaint on the ground
that it lacked any “straightforward allegation that an identified plaintiff bought
a car which, when tested or analyzed, turned out to contain a defeat device.”
(Id. at 2.) Instead, the plaintiffs merely relied on: (1) testing of a single vehicle
which revealed discrepancies between laboratory and on-road emission results,
and (2) the unsupported inference that the tested vehicle was a valid exemplar
demonstrating that all class members’ vehicles contained a defeat device. (Id. at
16.) That failure of pleading convinced me that plaintiffs lacked Article III
standing, although I dismissed without prejudice to allow them an opportunity
to cure that defect. (Id. at 2.)
        Plaintiffs then filed a First Amended Complaint (“1AC”). (DE 65.)
Defendants filed a new motion to dismiss, which I partially granted on June 25,
2020. (DE 79.) In that opinion I concluded that plaintiffs had alleged sufficient
facts to establish Article III standing; the amended complaint alleged testing of
five representative vehicles which were substantially identical to those owned
by the named plaintiffs and which were exemplary of the class, giving rise to a
plausible inference that BMW X5s and 335ds contained defeat devices. (DE 79
at 11, 13; see, e.g., 1AC ¶¶ 19, 125–28, 174, 180–85, 192.)
        Nevertheless, I partially granted defendants’ motion to dismiss as to
several counts of the amended complaint. Relevant to this motion for


                                        2
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 3 of 8 PageID: 5070




reconsideration is my dismissal of plaintiffs’ Federal Civil RICO claim, which
alleged that the BMW and Bosch defendants coordinated their operations
through the design, manufacture, distribution, testing process, and sale of the
vehicles with defeat devices. (DE 79 at 13–14.) I concluded that plaintiffs had
not met the specialized standing inquiry applied to RICO claims known as the
“indirect purchaser rule.” Plaintiffs alleged no purchases from the BMW or
Bosch defendants, but only from dealers, private parties, and auctions. (1AC
¶¶ 31–70.) Thus, I concluded, on the weight of Illinois Brick and various Third
Circuit decisions applying it, that plaintiffs were indirect purchasers and thus
lacked standing to assert RICO claims. (DE 79 at 16–19.)
         Plaintiffs filed a motion for reconsideration. (DE 81-1.) My initial decision
was correct, so I deny plaintiffs’ motion.
   II.      Discussion
            a. Legal standard
         In the District of New Jersey, motions for reconsideration are governed by
Local Civil Rule 7.1(i). Reconsideration is an “extraordinary remedy,” to be
granted “sparingly.” NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp.
513, 516 (D.N.J. 1996). Generally, reconsideration is granted in three
scenarios: (1) when there has been an intervening change in the law; (2) when
new evidence has become available; or (3) when necessary to correct a clear
error of law or to prevent manifest injustice. See North River Ins. Co. v. CIGNA
Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995); Max's Seafood Café ex rel.
Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (internal citation
omitted); see also Crisdon v. N.J. Dep't of Educ., 464 F. App'x 47, 49 (3d Cir.
2012) (“The purpose of a motion for reconsideration ... is to correct manifest
errors of law or fact or to present newly discovered evidence.”) (internal citation
omitted); Carmichael v. Everson, 2004 WL 1587894, at *1 (D.N.J. May 21,
2004). “The Court will grant a motion for reconsideration only where its prior
decision has overlooked a factual or legal issue that may alter the disposition of




                                         3
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 4 of 8 PageID: 5071




the matter.” Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478
(D.N.J. 2014).
      That said, the court will not let stand a consequential error that is
brought to its attention. Plaintiffs assert that my indirect purchaser analysis
was incorrect and thus constitutes a “clear error of law.” I disagree, however.

         b. The Indirect Purchaser Rule
      As discussed in my prior opinion, the Supreme Court announced the
indirect purchaser rule in the context of antitrust law in Illinois Brick Company
v. Illinois. 431 U.S. 720, 737 (1977). Plaintiffs do not dispute that the Illinois
Brick rule applies to federal Civil RICO claims just as it does to antitrust
claims. (DE 86 at 2) See McCarthy v. Recordex Serv., Inc., 80 F.3d 842, 855 (3d
Cir. 1996); Steamfitters Local Union No. 420 Welfare Fund v. Phillip Morris, 171
F.3d 912, 932 (3d Cir. 1999); Minnesota v. Sanofi-Aventis U.S. LLC, 2020 WL
2394155 at *8 (D.N.J. Mar. 31, 2020).
      Under the indirect purchaser rule, a purchaser that is two or more steps
removed from the alleged RICO violator lacks standing to bring a claim; to
reuse an example, if Smith is overcharged for an item due to a RICO violation
but then sells the item to Jones, Jones has no standing to bring a RICO claim
even if the overcharge was passed along to him as a result of the defendant’s
violation. (DE 79 at 15.) “Our decision in Illinois Brick established a bright-line
rule that authorizes suits by direct purchasers but bars suits by indirect
purchasers.” Apple Inc. v. Pepper, 139 S. Ct. 1514, 1520 (2019). Thus, “‘the
immediate buyers from the alleged antitrust violators may maintain a suit
against the antitrust violators . . . . indirect purchasers who are two or more
steps removed from the violator in a distribution chain[, however,] may not
sue.” Id. (quoting Kansas v. UtiliCorp United Inc., 497 U.S. 199, 207 (1990)).
      The indirect purchaser rule set out in Illinois Brick is a bright-line rule
that admits no exceptions. The Apple Court was clear: “the bright-line rule of
Illinois Brick means that there is no reason to ask whether the rationales of
Illinois Brick ‘apply with equal force’ in every individual case. We [will] not


                                       4
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 5 of 8 PageID: 5072




engage in ‘an unwarranted and counter productive exercise to litigate a series
of exceptions.’” Id. at 1524 (quoting UtiliCorp, 497 U.S. at 216). Thus, while
Illinois Brick justified its holding on the ground that barring indirect purchaser
suits would (1) facilitate more effective enforcement of antitrust laws, (2) avoid
complicated damages calculations, and (3) eliminate duplicative damages
against defendants, courts must apply the indirect purchaser rule to all cases
regardless of whether those rationales are applicable in a particular case.
Apple, 139 S. Ct. at 1524. The indirect purchaser doctrine therefore applies
regardless of whether, in an individual case, it would give rise to conflicting
claims.
      There are some aspects of the Apple decision which give pause. For
instance, the Apple Court took the trouble to analyze Apple’s assertion that
permitting consumers to sue in that case could result in “conflicting claims to a
common fund.” Id. at 1524 (quoting Illinois Brick, 431 U.S. at 737). It also
stated that “Illinois Brick did not purport to bar multiple liability that is
unrelated to passing an overcharge down a chain of distribution.” Id. at 1525.
Both of these statements, however, were made immediately after the Court
made clear that it would apply the indirect purchaser rule regardless of
whether multiple liability was a significant concern in a particular case. Id. at
1524 (“[T]he bright-line rule of Illinois Brick means that there is no reason to
ask whether the rationales of Illinois Brick ‘apply with equal force’ in every
individual case . . . .”). The Court’s discussion of the Illinois Brick rationales,
then, was no more than dicta—reasoning in the alternative that Apple lost even
on its own, incorrect interpretation of the law. Id. (“But even if we engage with
this argument, we conclude that the three Illinois Brick rationales—whether
considered individually or together—cut strongly in the plaintiffs’ favor here,
not Apple’s.”).
      The Third Circuit affirmed these principles in Warren General Hospital v.
Amgen, Inc., 643 F.3d 77 (3d Cir. 2011). There, the Court considered a
hospital’s class action lawsuit against Amgen, a pharmaceutical manufacturer.


                                        5
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 6 of 8 PageID: 5073




Id. at 80. The hospital alleged that Amgen used its market power to impair
competition for Red Blood Cell Growth Factor drugs. Id. The hospital, however,
purchased Amgen’s drugs through an independent middleman wholesaler
known as AmerisourceBergen. Id. at 82. The hospital nevertheless insisted that
it should be treated as a direct purchaser because it negotiated purchase
requirements and prices directly with Amgen, communicated directly with
Amgen regarding costs and issues with the drugs, negotiated prices with
Amgen at the hospital, and received service on its contracts by an Amgen
representative, among other things. Id. at 87.
      The Third Circuit was unconvinced. It concluded that “the hospital is ‘the
immediate buyer from AmerisourceBergen, and does not purchase directly from
[Amgen,] the ‘alleged antitrust violator[].’” Id. at 88 (quoting UtiliCorp., 497 U.S.
at 207). It noted that Warren General placed its order through
AmerisourceBergen, was charged by that company, and physically took
delivery of the drug shipments from AmerisourceBergen. Id. at 88. It thus
concluded that “[i]n light of this record, there is no way of getting around the
conclusion that Warren General is the second purchaser in the chain of
distribution” and is thus barred by the indirect purchaser rule. Id. The court
went on to reiterate the holding in UtiliCorp that “whether all of the policy
rationales underpinning Illinois Brick are exactly replicated in the case before
us is not dispositive” since “even assuming that any economic assumptions
underlying the Illinois Brick rule might be disproved in a specific case, we find it
an unwarranted and counterproductive exercise to litigate a series of
exceptions.” Id. at 96 (quoting UtiliCorp, 497 U.S. at 216–17).
      The Warren General court considered the plaintiff’s argument that
“Illinois Brick—and the policies underlying the direct purchaser rule—confer
standing on the first harmed direct purchaser, not just the direct purchaser.”
Id. at 91. The court rejected that argument as confusing the specialized
standing inquiry under Illinois Brick with the more general question of whether
the plaintiff had suffered an, concluding that the “question in this case is


                                       6
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 7 of 8 PageID: 5074




whether Warren General is a direct purchaser.” Id. at 92. It noted that the
Supreme Court’s jurisprudence has never “resolve[d] what party was a direct
purchaser by calculating exactly where the harm lay” and noted that “the
Court’s discussion in those cases of the policy rationales underpinning the rule
manifests the Court’s intent to avoid linking direct purchaser status to injury
calculations and determinations.” Id.
      The analyses in Apple and Warren General require that I dismiss
plaintiffs’ civil RICO claims because they are not direct purchasers. Plaintiffs
acknowledge that their BMWs were all purchased from dealerships or third
parties. That makes them indirect purchasers. The bright line rule of Illinois
Brick thus bars their claim.
      Plaintiffs argue that the indirect purchaser standing rule does not apply
because, under the individual circumstances of their case, there is no dueling
claim to a common fund. (Motion to Reconsider (DE 81-1 (“MTR”) at 2–3.) By
that, they mean that their claims as consumers would not overlap with any
claim brought by BMW dealers. (Id. at 3–8.) As Apple and Warren General make
clear, however, there are no exceptions to the indirect purchaser rule,
including any exception based on the absence of a common fund. While
Plaintiffs rely on cases that predate Apple and Warren General in support of
that exception, I can only conclude that those cases are no longer binding, to
the extent they support the plaintiffs’ position at all. 1
      Plaintiffs also assert that the indirect purchaser rule applies only to
indirect victims. They allege that they are direct victims, defrauded by the
defendants’ marketing materials, and that the dealers cannot be considered
fraud victims at all. (Plaintiffs’ Reply (DE 86) at 2.) A similar argument was


      1 For instance, although In re Lower Lake Erie Iron Ore Antitrust Litigation, 998
F.2d 1144, 1164 (3d Cir. 1993) appeared to credit the argument that Illinois Brick
applies only where the plaintiffs would recover from a common fund, Warren General
made clear that the rule applies regardless of whether the rationales from Illinois Brick
are implicated in any particular case. 643 F.3d at 96 (quoting UtiliCorp, 497 U.S. at
216). And, as noted, the Supreme Court reiterated the same point in Apple, just last
year.
                                         7
Case 2:18-cv-04363-KM-JBC Document 102 Filed 02/02/21 Page 8 of 8 PageID: 5075




explicitly rejected in Warren General: there is no “direct-harm” exception to the
indirect purchaser rule. 643 F.3d at 91.
      Finally, plaintiffs assert that my decision in Albers v. Mercedes-Benz USA,
LLC, Civ. No. 16-881, 2020 WL 1466359 at *7 (D.N.J. Mar. 25, 2020) requires
that I find an exception to the indirect purchaser rule in this case. (MTR at 1.)
That decision, however, consisted of nothing more than my ruling as to one
defendant, in which I adhered to the law of the case as already decided by
(now-retired) Chief Judge Linares with respect to the other defendants.

   III.   Conclusion
      As noted, the indirect purchaser rule is a policy-based, bright-line limit
on standing; the appellate courts have forewarned lower courts, like this one,
that they are not to create exceptions. For the reasons set forth above, then, I
will deny plaintiffs’ motion (DE 81-1) for reconsideration.
      An appropriate order follows.
Dated: February 2, 2021



                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      8
